DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/24/2019 and 05/04/2020, have been considered by the examiner.

Claim Objections
Claim 47 is objected to because of the following informalities:  The elected claims contain two claims numbered "47.”  The examiner suggest the second claim “47” be renumbered as claim “71” and made to directly depend from independent claim 34.  For the purposes of examination, the second claim “47” will be referred to as claim “71” and assumed to directly depend from independent claim 34.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 34, 51, 63, and 64, are rejected under 35 U.S.C. 102(b) as being anticipated by Gonnelli et al. (PGPub 2009/0240232).
[Claims 34, 51, 63, and 64]  Gonnelli teaches of a fluid delivery device (Figs. 1 and 17-18) comprising: 
a housing (“the delivery arm 142, 42 of each needle 32, 34 is contained within an external housing (not shown) of the fluid delivery device....in the activated position the distal end 38 of the delivery arm 142, 42 of each needle 32, 34 extends beyond the external housing of the delivery device for subcutaneous placement within the patient.”; paragraph [0081] and fig. 1 and 18) having a first hydraulic chamber (52, fig. 1) and a second hydraulic chamber (54, fig. 1); 
a flow restrictor (56) fluidly coupling the first hydraulic chamber and the second hydraulic chamber (56 between 52 and 54, paragraph [0076], best evident in fig. 1); 
a cartridge (“figs. 1-5b are schematics showing dual-cartridge drug delivery devices of the present disclosure which provide a basal delivery of both first and second medicaments and which provide a bolus delivery of both first and second medicaments”; paragraph [0025]) forming a fluid reservoir (reservoirs 12 and 14, fig. 17) between a slideable piston at the proximal end (58, fig. 1) and a stopper (stoppers 24/28, fig. 1), the stopper configured to seal a distal end of the cartridge after the fluid reservoir is substantially filled with a liquid (24/28 seal the cartridges corresponding to medicament reservoirs 12 and 14, fig. 1 and paragraph [0040]), the piston being coupled with the second hydraulic chamber (reservoirs 12/14 are each connected to a pump chamber 54, fig. 1); wherein the cartridge includes a septum (stoppers 24/28, fig. 1) configured to be pierced by a delivery needle (“In order to move the needles to an 
an actuator (basal drive system 46, which includes coil spring 48 and piston 50, fig. 17) coupled to the housing (50 lays within the external housing that includes the fluid delivery device components in figs. 17-18) and configured to deliver a force to the piston through the first and second hydraulic chambers (“In operation, the coil spring 48 of the basal drive mechanism 46 slowly expands to exert a bias on the basal drive piston 50 thereby exerting a force on the hydraulic fluid within the basal fluid reservoir 52 and the pump chamber 54.”, paragraph [0043], which acts hydraulically on piston 58 to drive fluid in reservoirs 12/14 out of needles 32/34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 35 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonnelli et al. (PGPub 2009/0240232), in view of Burroughs et al. (PGPub 2007/0233001).
[Claims 35 and 36]  Gonnelli teaches the limitations of claim 34, upon which claims 35 and 36 depend.  Gonnelli does not specifically disclose a cartridge seal coupled between the proximal end of the cartridge and the housing when the cartridge is inserted into the housing.
However, Burroughs teaches a fluid delivery apparatus comprising a compressible cartridge seal (drug cartridge 532, figs. 59-63 and paragraph [0137], includes a cap 740 comprising a sealing material: "The sealing material of cap 740, which during manufacture is co-molded to the rigid base piece, forms a cup-shaped element 750, a protuberance liner 752, and a sealing disc 754. The sealing material may be one or more materials, such as polyisoprene or butyl rubber, that provide appropriate sealing properties while being compatible with the contained medication.”, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli, with the use of the cartridge seal, as taught by Burroughs, in order to provide leak proof attachment of a cartridge to a medical drug delivery device.

Claims 41 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonnelli et al. (PGPub 2009/0240232), in view of Burroughs et al. (PGPub 2007/0233001), in further view of Haber et al. (USPN 5,298,023).
[Claims 41 and 42]  Gonnelli and Burroughs teach the limitations of claim 35, upon which claims 41 and 42 depend.  Gonnelli and Burroughs do not specifically disclose a cartridge seal covering a second hydraulic reservoir prior to the inserting of the cartridge into the housing, wherein the second hydraulic reservoir includes a piercing member (needle) configured to pierce the cartridge seal upon insertion of the cartridge into the housing.
Burroughs, however, teaches a fluid delivery device wherein a cartridge seal (a septum comparable to 397, fig. 19 and paragraph [0111], at the other end of passageway 396) covers a second hydraulic reservoir (fluid volume above 397 in fig. 19) prior to inserting a cartridge into the housing (“Alternative embodiments are also contemplated wherein the needle septum is located at both ends of passageway 396, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli and Burroughs, with the use of the pierceable manifold/reservoir septum, as taught by Burroughs, in order to provide leak proof attachment of a cartridge to a medical drug delivery device.
In addition, Haber teaches of a device wherein a second hydraulic reservoir (accumulator chamber 10, figs. 4-5) includes a piercing member (needle) (spikes 52/53, fig. 4) configured to pierce a cartridge seal upon insertion of the cartridge into the housing (52/53 pierce septums 36, when cartridges 30/32 are inserted, as evident in fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli and Burroughs , with the use of the cartridge seal and piercing approach, as taught by Haber, in order to provide leak proof attachment of a cartridge to a medical drug delivery device.

Claims 43, 44, 46-48, 50, and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonnelli et al. (PGPub 2009/0240232), in view of Frederiksen et al. (PGPub 2010/0331773).
[Claims 43 and 44]  Gonnelli teaches the limitations of claim 34, upon which claims 43 and 44 depend.  Gonnelli does not specifically disclose the septum is slideably coupled with the container.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli, with the use of the slideable septum, as taught by Frederiksen, in order to maintain pressure in a fluid chamber during attachment of a cartridge.
[Claim 46]  Gonnelli and Frederiksen teach the limitations of claim 43, upon which claim 46 depends.  In addition, Gonnelli discloses the septum seals a distal end of the container (stoppers 24/28, fig. 1).
[Claim 47]  Gonnelli and Frederiksen teach the limitations of claim 43, upon which claim 46 depends.  In addition, Frederiksen teaches the septum (110, figs. 14-19) is displaced with respect to a container (reservoir 102, fig. 14, has pierceable septa on both ends 110/112) when the septum is displaced (“septum 110 is able to slide within the reservoir 102, allowing for both a volume reduction and a volume expansion of the reservoir 102", page 28, lines 10-12) upon inserting a cartridge (101/102/103, fig. 16) into a housing (attaching the device in fig. 16 via pierceable septum 112 leads to 
[Claim 71]  Gonnelli teaches the limitations of claim 34, upon which claim 71 depends.  Gonnelli does not specifically disclose the cartridge includes a volume and a pressure, the volume being reduceable to enable insertion of the cartridge into the housing prior to engagement with the delivery needle and without changing pressure.
However, Frederiksen teaches a fluid delivery device wherein a septum (110, figs. 14-19) is displaced with respect to the container (102) when the septum is displaced upon inserting the cartridge into the housing (piercing of septum 112, figs. 15-16, will lead equilibration of the pressure within reservoir 102: "whereby the septum 110 slides within the reservoir 102 and forces the air and the liquid or diluent 111 to flow through the reservoir spike 109 via the first flow path into the vial 101", page 28, lines 34-36 through page 29, line 1 ). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli, with the use of the slideable septum, as taught by Frederiksen, in order to maintain pressure in a fluid chamber during attachment of a cartridge.
[Claim 48]  Gonnelli teaches the limitations of claim 34, upon which claim 48 depends.  Gonnelli does not specifically disclose the second hydraulic chamber is configured to expel hydraulic fluid upon insertion of the cartridge into the housing.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli, with the use of the slideable septum, as taught by Frederiksen, in order to maintain pressure in a fluid chamber during attachment of a cartridge.
[Claim 50]  Gonnelli teaches the limitations of claim 34, upon which claim 50 depends.  Gonnelli does not specifically disclose the cartridge comprises a relief piston configured to slide distally upon insertion of the cartridge into the housing.
However, Frederiksen teaches a fluid delivery device wherein a cartridge (reservoir 102, figs. 15-16, contains fluid and is attached to a catheter, fig. 19, for the delivery of fluid) further comprises a relief piston (“Septum 110 is able to slide within the reservoir 102, allowing for both a volume reduction and a volume expansion of the reservoir 102"; page 28, lines 10-12) configured to slide distally upon insertion of the cartridge into the housing (upon attaching 102 to 101/103: "The reservoir 102 and the vial 101 are then pressed further towards each other whereby the septum 110 slides within the reservoir 102 and forces the air and the liquid or diluent 111 to flow through the reservoir spike 109 via the first flow path into the vial 101"; page 28, lines 34-36 through page 29, line 1).
.

Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gonnelli et al. (PGPub 2009/0240232), in view of Frederiksen et al. (PGPub 2010/0331773), in further view of Burroughs et al. (PGPub 2007/0233001).
[Claim 45]  Gonnelli and Frederiksen teach the limitations of claim 43, upon which claim 45 depends.  Gonnelli and Frederiksen do not specifically disclose the septum includes a space for receiving an end of the delivery needle and a fluid passageway fluidly coupling the space and the fluid reservoir, the fluid passageway having a cross sectional area that is less than a cross sectional area of the space.
However, Burroughs teaches a fluid delivery device comprising a cartridge (532, fig. 63) wherein a septum includes a space for receiving an end of the delivery needle (“Cup-shaped element 750 overlays a smaller dimensioned end region 747 of protuberance portion 746 and fills protuberance openings 756, 757 and 758 to provide fluid fight seals, and serves as pierceable septums for openings 756 and 757. Opening 756 serves as a dispensing port of cartridge 532.”; paragraph [0138]) and a fluid passageway (560) fluidly coupling the space and the fluid reservoir (560 leads from 750/756/757 to 773 in fig. 63). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli and Frederiksen, with the use of the 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a septum fluid passageway to have a cross sectional area that is less than a cross sectional area of the space for receiving an end of the delivery needle, to restrict unintended flow thorough the septum, since such a modification would involve a mere change in the relative sizes of a components.

Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gonnelli et al. (PGPub 2009/0240232), in view of Brugner (PGPub 2008/0083789).
[Claim 49]  Gonnelli teaches the limitations of claim 34, upon which claim 49 depends.  Gonnelli does not specifically disclose the cartridge further comprises a relief valve, the piston configured to expel air and/or fluid through the relief valve upon insertion of the cartridge into the housing.
However, Brugner teaches a delivery device wherein a cartridge comprises a relief valve, the piston configured to expel air and/or fluid through the relief valve upon insertion of the cartridge into the housing ("The conical spigot 20 is pressed in from below by a corresponding nose at a tool so that the bleeding valve opens on the insertion of the cartridge piston 2 into the cartridge. Air located in the cartridge can thereby escape via intermediate spaces between the latch noses 18 on the outer rim 16 and the annular groove 12, the gap 24 between the cover 8 and the cover plate 15, a gap between the ring groove 13 and the ring web 17 and the open bleeding valve, i.e. between the spigot 20 and lip 22.”; paragraph [0034]). 
.

Claims 65-70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonnelli et al. (PGPub 2009/0240232), in view of Gonnelli et al. (USPN 7,481,792) (hereinafter referred to as Gonnelli '792).
[Claim 65]  Gonnelli teaches of a fluid delivery device (figs. 1 and 17-18) comprising: 
a housing (“the delivery arm 142, 42 of each needle 32, 34 is contained within an external housing (not shown) of the fluid delivery device....in the activated position the distal end 38 of the delivery arm 142, 42 of each needle 32, 34 extends beyond the external housing of the delivery device for subcutaneous placement within the patient.”; paragraph [0081] and fig. 1 and 18) having a first hydraulic chamber (52, fig. 1) and a second hydraulic chamber (54, fig. 1); 
a flow restrictor (56) fluidly coupling the first hydraulic chamber and the second hydraulic chamber (56 between 52 and 54, paragraph [0076], best evident in fig. 1); 
a fluid reservoir (reservoirs 12 and 14, fig. 17); and 
an actuator (basal drive system 46, which includes coil spring 48 and piston 50, fig. 17) coupled to the first hydraulic chamber and configured to deliver a force to the fluid reservoir through the first and second hydraulic chambers (“in operation, the coil spring 48 of the basal drive mechanism 46 slowly expands to exert a bias on the basal 
Gonnelli does not specifically disclose a seal sealing the second hydraulic chamber and configured to couple with the fluid reservoir, the seal being expandable between a compressed position and an expanded position.
However, Gonnelli ‘792 teaches a fluid delivery device comprising seal sealing a hydraulic chamber and configured to couple with a fluid reservoir (deformable membrane 168, fig. 5, separates gas volume above the membrane from a fluid volume below the membrane), the seal being expandable between a compressed position and an expanded position (“the piston and seals assembly can be replaced with a bellows sealed to the gas source”, column 12, lines 13-14); and the actuator is configured to expand the seal (“the piston and seals assembly can be replaced with a bellows sealed to the gas source"; column 12, lines 13-14). 
It would have been obvious to one of ordinary skill in the art at the time to modify the structure taught by Gonnelli, with the use of the expandable barrier/bellows, as taught by Gonnelli '792, in order to deliver a bolus of medication to a patient wearing an insulin device.
[Claim 66]  Gonnelli and Gonnelli ‘792 teach the limitations of claim 65, upon which claim 66 depends.  Gonnelli and Gonnelli ‘792 do not specifically disclose the cross sectional area of a distal end of the seal is smaller than the cross sectional area of a proximal end of the seal in the expanded position.

[Claim 67]  Gonnelli and Gonnelli ‘792 teach the limitations of claim 66, upon which claim 67 depends.  Gonnelli and Gonnelli ‘792 do not specifically disclose the seal includes at least two telescoping members.
However, Gonnelli ‘792 teaches a device wherein a seal includes at least two expanding members (the multiple pleated sections of a bellows: “the piston and seals assembly can be replaced with a bellows sealed to the gas source”; column 12, lines 13-14).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli, with the expandable barrier/bellows, as taught by Gonnelli '792, in order to deliver a bolus of medication to a patient wearing an insulin device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow an expandable seal to be comprised of telescoping members, rather than the accordion/bellows type expandable seal of Gonnelli '792, to create an expandable seal that is significantly larger than its initial size when fully expanded, since a change in the size and/or shape of a component, and the rearranging parts of an invention, involves only routine skill in the art.
[Claim 68]  Gonnelli and Gonnelli ‘792 teach the limitations of claim 66, upon which claim 68 depends.  Gonnelli and Gonnelli ‘792 do not specifically disclose the seal includes at least two cylindrical members having different diameters.
However, Gonnelli ‘792 teaches a device wherein a seal includes at least two expanding members (the multiple pleated sections of a bellows: "the piston and seals assembly can be replaced with a bellows sealed to the gas source”; column 12, lines 13-14). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Gonnelli, with the expandable barrier/bellows, as taught by Gonnelli '792, in order to deliver a bolus of medication to a patient wearing an insulin device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow an expandable seal to be comprised of two cylindrical telescoping members having different diameters, rather than the accordion/bellows type expandable seal of Gonnelli '792, to create an expandable seal that is significantly larger than its initial size when fully expanded, since a change in the size and/or shape of a component, and the rearranging parts of an invention, involves only routine skill in the art.
[Claim 69]  Gonnelli and Gonnelli ‘792 teach the limitations of claim 66, upon which claim 69 depends.  Gonnelli and Gonnelli ‘792 do not specifically disclose a seal which is generally conically shaped in the expanded position.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a seal to have a generally conically shaped in the 
[Claim 70]  Gonnelli and Gonnelli ‘792 teach the limitations of claim 65, upon which claim 70 depends.  In addition, Gonnelli teaches a device further comprising a cartridge (“FIGS. 1-5b are schematics showing dual-cartridge drug delivery devices of the present disclosure which provide a basal delivery of both first and second medicaments and which provide a bolus delivery of both first and second medicaments”; paragraph [0025]) having a container (walls of fluid reservoirs 12 and 14, fig. 1), a slideable piston (58, fig. 1) and the fluid reservoir (reservoirs 12 and 14, fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-52 and 63-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,740,847. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 34 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/26/2021